Title: To James Madison from James Taylor, 12 March 1813
From: Taylor, James
To: Madison, James


SirWashington March 12th: 1813
When an Individual undertakes the developement of his own peculiar situation, should Egotism be prominent, it is almost unavoidable in common cases: But when he has the Honor to address the Chief Magistrate, as is the Object of the present, it becomes then of primary necessity.
The person who has now that Honor, has much to say of his unprecedented persecutions, of his ruined Fortune, But of these Sir, He has been informed you are already acquainted with, Thro’ the favor and indulging goodness of the best and sincerest Freind of whom man could ever boast: In speaking of such a Freind to you Sir, the name is unnecessary, You have heard thro’ his solicitous medium, the situation in which the writer of this has been and is placed, His ardent Freindship, His known Integrity, leaves me little space to indulge myself, on a subject which I am sensible, would be unpleasant to you, Reduced to a State of indigence, from an envied, and an enviable state of Domestic happiness, of social bliss, and sweet Content, You have before you a Man, hurled from that situation, to one needless to repeat, and only from possessing a Mind firmly bent on the discharge of his duty as an Officer, inflexible in his devotedness to the cause of his Country; And so hurled by an overwhelming combination of Miscreants, whose only claim to Notice, was Wealth, depravity, and Hatred of the Administration. Tributary now to those accomplishments which with fondest hopes and in better days I had given to my Daughters, on them now, and with them our joint exertions, are inadequate to any object of even comfort; proud as a fond Father ought to be of such Children as I am blessed with, that honest pride revolts at the Idea of beholding them essential to my existence. One Son enrolled in the Glorious fleet of his Country, has already been registered in the Annals of its fame. He is at Sea, selected by his brave commander, on some seperate expedition, unacquainted with the real downfal of his family, which when he left, he parted from in Comparative Wealth, Another Son with me, whose highest hope is, as well as my own for him, also to devote his life to his Country. I offer the residue of mine, to any situation, to any employment which you may deem my talents competent to.
Nor pray Sir, think me Obtrusive, I have Sacrificed all but my Honor, on the Altar of my Countries laws. With every Sentiment of respect and devotedness to you, and with every fervent wish, & prayer for your personal happiness, and public prosperity each so essential to the other; I have the Honor to be Sir yr most respectful & Ob Serv
James Taylor
